 

Exhibit 10.144

 

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

AMD_00209563.0

THIS AMENDMENT (this “Amendment”) dated as of July 21, 2016 (the “Amendment
Effective Date”) is made to the Amendment (internal MSCI reference number:
AMD_00200775.0) dated as of February 29, 2016 (the “Previous Amendment”) by and
between MSCI Inc. (“MSCI”) and BlackRock Fund Advisors
(“Licensee”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Previous Amendment.

WHEREAS, MSCI and Licensee entered into the Previous Amendment, which modifies
the Index License Agreement for Funds (internal MSCI reference number:
IXF_00040) dated as of March 18, 2000 (the “Agreement”);

WHEREAS, pursuant to the Previous Amendment, Licensee is authorized to use
certain Indexes as the basis of certain Funds, which Indexes and Funds are
identified as the “original Index” and the “original Fund name” in Attachment 1
hereto; and

WHEREAS, MSCI and Licensee wish to change the “original Index” and the “original
Fund name”.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Previous Amendment as follows:

1.

Commencing on the Amendment Effective Date, the Previous Amendment is hereby
amended so that the “original Index” set forth in Attachment 1 hereto shall be
deleted and replaced with the “revised Index” set forth in Attachment 1 hereto.

2.

Commencing on the Amendment Effective Date, the Previous Amendment is hereby
amended so that the “original Fund name” set forth in Attachment 1 hereto shall
be deleted and replaced with the “revised Fund name” set forth in Attachment 1
hereto.

3.

This Amendment amends and operates in conjunction with the Previous
Amendment.  This Amendment and the Previous Amendment constitute the complete
and exclusive statement of the agreement between the parties with respect to the
subject matter hereof and supersede in full all prior proposals and
understandings, oral or written, relating to such subject matter.  To the extent
that the terms of this Amendment conflict with the terms of the Previous
Amendment, the terms of this Amendment shall control.

4.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

5.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

 

 

--------------------------------------------------------------------------------

AMD_00209563.0

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

BlackRock Fund Advisors

 

By

/s/ Alex Gil

 

By

/s/ Manish Mehta

 

 

 

 

 

Name

Alex Gil

 

Name

Manish Mehta

 

 

 

 

 

Title

Executive Director

 

Title

Managing Director

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

AMD_00209563.0

Attachment 1

 

original Index

revised Index

MSCI EAFE ESG Select Index

MSCI EAFE ESG Focus Index

MSCI EM ESG Select Index

MSCI EM ESG Focus Index

 

original Fund name

revised Fund name

*****************************************

iShares MSCI EAFE ESG Optimized ETF

*****************************************

iShares MSCI EM ESG Optimized ETF

 

 

3